DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
In the amendment dated 3/24/2022, the following has occurred: Applicant has filed an affidavit under § 1.132 which is accepted.
Claims 1-28 are pending; claims 1-18 remain withdrawn. Claims 19-28 are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh (Saleh et al. “Three-dimensional microarchitected materials and devices using nanoparticle assembly by pointwise spatial printing.” Sci. Adv. 2017, 3:e1601986, 3 March 2017) in view of Xue (Xue et al. “A Hierarchical Silver-Nanowire—Graphene Host Enabling Ultrahigh Rates and Superior Long-Term Cycling of Lithium-Metal Composite Anodes.” Adv. Mater. 2018, 30, 1804165).
	Regarding Claims 19-21 and 27, Saleh teaches:
a three-dimensional open cell lattice produced through droplet-based printing comprising a plurality of unit cells defined by a plurality of unit cells defined by a plurality of porous, interconnected, silver trusses having a diameter over 1 micron and periodicity of at least 1 micron per unit cell with a truss porosity >1% (Fig. 3, abstract, page 4, ad supplementary materials § S4) including a microelectrode (Fig. 6b)


    PNG
    media_image1.png
    374
    572
    media_image1.png
    Greyscale

wherein the component thickness is controllable up to a height of at least 500 microns (Fig. 6)
wherein the component comprises a fullness fraction (volume %) in some embodiments of 27% (page 3 column 2)
	Saleh does not explicitly teach:
use of the 3d architecture as an electrode in an electrochemical device
wherein the three-dimensional open cell lattice comprises a thickness from about 250 to about 450 microns
	Xue, however, from the same field of invention, regarding nanostructured devices, teaches an energy storage device comprises a nanostructured silver anode with a porous structure for accommodating volume changes in cycling, wherein the thickness of the anode roughly 350 microns (page 6 of 10, column 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to use the techniques of Saleh to construct an electrode of roughly 350 microns in thickness for use as a silver anode in a silver-lithium secondary battery, since Saleh teaches a porous, stable nanostructured silver device on the order of hundreds of microns for use in electrical devices and Xue renders obvious silver-based porous anodes of a thickness within the claimed range. 
	Regarding Claim 22, Saleh teaches:
open lattice structures substantially similar to the ones instantly disclosed, and is therefore interpreted to meet the claimed “at least 1 mode of deformation” and to possess the “specific capacity […] that is at least 50% greater than a solid electrode of the same material” by virtue of being substantially similar
	Insofar as Applicant argues that these properties are not inherent in at least some of the materials taught or rendered obvious by Saleh, the claim should be considered to be rejected under § 112 for lack of enablement commensurate in scope with the claim. The claim is broadly directed towards an “electrode, current collector, or electrolyte material,” which are wide categories of objects of varying materials and compositions. The limited number of examples disclosed in the instant specification cannot be taken to enable the breadth of the claim as written, if a substantially similar method and product, like that disclosed in Saleh, does not reliably reproduce those properties, absent Applicant pointing out some critical structural feature delineated in the claims that would distinguish the claimed product.
	Regarding Claims 23-26, Saleh does not teach:
an anode, a cathode, a separation membrane, an electrolyte, and a housing to form a battery or capacitor
a carrier ion like sodium or lithium
wherein the cathode comprises a lithium metal oxide 
	Xue, however, teaches a 3d-nano electrode structure for a battery having anodes, cathodes, electrolytes, and separators (see abstract, Figs.), including a battery with a lithium carrier ion and a cathode comprising lithium metal oxides (abstract, etc.). It would have been obvious to use the techniques of Saleh to construct an electrode of the thickness disclosed in Xue for the anode, with the motivation to tunably construct a porous metal anode with the advantages disclosed in Saleh.
	Regarding claim 28, Saleh teaches:
a droplet-based printing method for a silver architecture that is in principle workable with other metals, including metals disclosed in Lahiri as electroactive materials or alloy components usable in combination with silver, such that it would have been obvious to print nano-3d architectures as disclosed in Saleh with any desirable metal active material having predictable within the scope of the invention (see e.g. the supplementary materials with Saleh disclosing general equations for the droplet printing technique that are adaptable to desired materials, and the suggestion in the introduction that these techniques are transferrable to nanoparticle solutions with a viscosity of up to 1000 centipoise)

Response to Arguments
The arguments submitted 7/1/2022 have been considered and are persuasive in overcoming the rejection in view of Saleh in view of previously cited Lahiri. Upon further search and consideration, however, the rejections have been modified to rely on Xue which teaches a porous silver anode for use in a lithium battery with an electrode thickness of 350 microns. Saleh is interpreted to teach tunable, controllable, droplet-printed microstructures comprising silver on the order of hundreds of microns for use in a variety of electrical devices. It would have been obvious to use such a structure in a silver-lithium anode, as disclosed in Xue, using conventional electrode thicknesses in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723